   Case 5:18-cv-00123-JPB Document 81 Filed 06/03/19 Page 1 of 3 PageID #: 448


                            UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF WEST VIRGINIA
                                      (Wheeling)

 DIANA MEY and PHILIP CHARVAT,
 individually and on behalf of a class of all
 persons and entities similarly situated,

                        Plaintiff,                    Case No. 5:18-CV-123-JPB

         v.

 CHARTER COMMUNICATIONS, INC.,
 and JOHN DOE 1,

                        Defendants.


     STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)A)(ii), Plaintiffs and Defendant Charter

Communications, Inc., by and through undersigned counsel, file this Stipulated Notice of Voluntary

Dismissal Without Prejudice.

    1. Federal Rule of Civil Procedure 41(a)(1)A)(ii) permits the Plaintiffs to voluntarily dismiss

an action without court order by filing “a stipulation of dismissal signed by all parties who have

appeared.”

    2. Plaintiffs and Defendant Charter Communications, Inc. are the only parties to have appeared

in this action.

    3. Plaintiffs and Defendant Charter Communications, Inc., agree and stipulate to voluntarily

dismiss without prejudice this action and all claims against Charter Communications, Inc.

    4. Because no class has been certified, this voluntary dismissal does not implicate the concerns

of Rule 23(e).

IT IS SO STIPULATED, THROUGH THE UNDERSIGNED.
  Case 5:18-cv-00123-JPB Document 81 Filed 06/03/19 Page 2 of 3 PageID #: 449


DATED: June 3, 2019                       Respectfully submitted by,

                                            /s/ John W. Barrett_____________
                                          John W. Barrett (WV Bar No. 7289)
                                          BAILEY & GLASSER LLP
                                          209 Capitol Street
                                          Charleston, WV 25301
                                          Telephone: (304) 345-6555
                                          jbarrett@baileyglasser.com

                                          Edward A. Broderick
                                          Broderick Law, P.C.
                                          99 High St., Suite 304
                                          Boston, MA 02110
                                          (617) 738-7080
                                          ted@broderick-law.com
                                                 Admitted Pro Hac Vice

                                          Matthew P. McCue
                                          THE LAW OFFICE OF MATTHEW P. MCCUE
                                          1 South Avenue, Suite 3
                                          Natick, MA 01760
                                          Telephone: (508) 655-1415
                                          mmccue@massattorneys.net
                                                 Admitted Pro Hac Vice

                                                 Counsel for Plaintiff

                                          And

                                          /s/Ryan D. Watstein
                                          Ryan D. Watstein
                                          Jessica D. Gallegos
                                          Kabat Chapman & Ozmer, LLP
                                          171 17th Street NW, Suite 1550
                                          Atlanta, Georgia 30363
                                          rwatstein@kcozlaw.com
                                          jgallegos@kcozlaw.com

                                          David L. Wyant
                                          Diane G. Senakievich
                                          Bailey & Wyant, PLLC
                                          1219 Chapline Street
                                          Wheeling, West Virginia 26003
                                          dwyant@baileywyant.com
                                          dsenakievich@baileywyant.com

                                                 Counsel for Defendant
                                      2
  Case 5:18-cv-00123-JPB Document 81 Filed 06/03/19 Page 3 of 3 PageID #: 450


                            UNITED STATE DISTRICT COURT
                         NORTHERN DISTRICT OF WEST VIRGINIA

DIANA MEY and PHILIP CHARVAT, individually
and on behalf of a class of all persons and
entities similarly situated,

               Plaintiffs,

vs.                                                         Case No. 5:18-cv-123-JPB

CHARTER COMMUNICATIONS, INC., and
JOHN DOE 1,

             Defendants.

                                     CERTIFICATE OF SERVICE

        I, John W. Barrett, hereby certify that on June 3, 2019, I served a true and correct copy of
“Stipulated Notice of Voluntary Dismissal Without Prejudice” by e-mail, regular mail and that the
Certificate of Service was filed with the Clerk of Court using the CM/ECF System, which caused a
true and accurate copy of such filing to be served upon the following counsel of record:


                                  David L. Wyant
                                  Diane G. Senakievich
                                  Bailey & Wyant, PLLC
                                  1219 Chapline Street
                                  Wheeling, West Virginia 26003
                                  dwyant@baileywyant.com
                                  dsenakievich@baileywyant.com

                                  Ryan D. Watstein
                                  Jessica D. Gallegos
                                  Kabat Chapman & Ozmer, LLP
                                  171 17th Street NW, Suite 1550
                                  Atlanta, Georgia 30363
                                  rwatstein@kcozlaw.com
                                  jgallegos@kcozlaw.com


                                                       /s/ John W. Barrett_____________
                                                      John W. Barrett (WV Bar No. 7289)




                                                  3
